DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, drawn to an electrical energy storage device, claims 1-26 in the reply filed on 1-13-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-13-2021.
Applicant’s election of an electrical device comprising an anode comprising Zn on a carbon nanotube paper current collector; a cathode comprising MnO2 on a carbon nanotube paper current collector; an electrolyte comprising an acid comprising ZnSO4, a polymer matrix comprising two cross-linked structures comprising a first polymeric material comprising polyacrylamide forming a covalent bond with a crosslinking agent comprising N,N’-methylenebisacrylamide; a second polymeric material comprising alginate forming an ionic bond with a crosslinking agent comprising a Zn2+ cation and further comprising a third crosslinked structure with a physical crosslink and further  in the reply filed on 11-22-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first electrode, anode comprising zinc, does not reasonably provide enablement for any first electrode, anode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0017, 0109, 0140, 0142, and 0177].
Claims 1-16 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second electrode, cathode comprising MnO2, does not reasonably provide enablement for any second electrode, cathode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [00144, 0146 and 0176-0177].
Claims 1-11 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first polymeric material comprising polyacrylamide, does not reasonably provide enablement for any first polymeric material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0025] and [0137].
Claims 1-12 and 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second polymeric material comprising alginate, does not reasonably provide enablement for the second polymeric material comprising any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0026] and [0137].
Claims 1-21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first polymeric material present in an amount of 5-20 wt%, does not reasonably provide enablement for the first polymeric material present in an amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0025].

Claims 1-22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second polymeric material present in an amount of 0.5-5 wt%, does not reasonably provide enablement for the second polymeric material present in an amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0026].
Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first crosslinking agent comprising N,N’-methylenebisacrylamide, does not reasonably provide enablement for any first crosslinking agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0008].
Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second crosslinking agent comprising a cation does not reasonably provide enablement for any second crosslinking agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0012].
Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the third crosslinked structure comprising a first polymeric material comprising polyacrylamide comprising N,N’-methylenebisacrylamide and a second polymeric material comprising alginate, does not reasonably provide enablement for any third crosslinked structure materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0126, 0131, and 0134].

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the protective layer comprising the first and second polymeric material does not reasonably provide enablement for the protective layer to comprise any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected because the first electrode should be claimed as the anode and the second electrode should be claimed as the cathode.            Claim 1 is rejected because it is unclear if each of the two crosslinked structures each comprise a first polymeric material and a second polymeric material.           Claim 6 is rejected because the phrase “form a ionic” should be “form an ionic”.           Claim 10 is rejected because it is unclear how the third crosslinked structure is different than the first or second polymeric materials. Also, it is unclear what is a physical crosslink.           Claim 24 is rejected because there is no antecedent basis for the phrase “wherein the covalently crosslinked structure”            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor” in view of Liu, Lingyang, et al. "A moisture absorbing gel electrolyte enables aqueous and flexible supercapacitors operating at high temperatures” and further in view of Zhao et al. (US-20190070826-A1).
 Liu, Yongchuan et al. discloses on page 5251, a flexible supercapacitor comprising: an anode (AC) and a cathode (NGMn) being spaced apart from each other; an electrolyte (PVA-LICL) disposed between the anode (AC) and the 25cathode (NGMn), the electrolyte (PVA-LiCl) comprises a hydrogel (PVA) and an electrolyte (LiCl) retained by the hydrogel (PVA-LiCl).  Liu et al. discloses on page 5252, wherein each of the electrodes (NGMn; AC) are soaked in the hydrogel solution and then assembled with the hydrogel as a separator (col. 2, para. 5) and discloses wherein the cathode (NGMn) includes MnO2 (“                        
                            M
                            n
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     nanosheets”; pg. 5252, Col. 1, para. 4).  Liu et al. discloses an enclosure (pg. 5251, annotated Abstract Middle Figure; element E), enclosing the anode (AC), cathode (NGMn) and hydrogel (PVA-LiCl). 

    PNG
    media_image1.png
    236
    313
    media_image1.png
    Greyscale


However, Liu et al. does not disclose a polymeric layer substantially encapsulating the hydrogel and forming at least one crosslinked structure with the hydrogel; 30wherein the polymeric layer is arranged to prevent water escaping from the hydrogel structure.
Liu, Lingyang, et al. teaches the state of the flexible supercapacitor art and the need for improved gel electrolytes. Namely, “supercapacitors (SCs) take up a vital position in electrochemical energy storage devices because of their high-power output and ultra-long cycling life. With the rapid development of electric vehicles and smart electronics, higher demand for SCs has been put forward. Consequently, (quasi-) solid-state SCs have gained growing interest due to their potential application in robust electronic devices used under harsh conditions and flexible electronic devices. A gel electrolyte, a necessity in (quasi-) solid-state SCs, plays multiple roles including as an electrolyte, separator and binder. Up to now, aqueous, non-aqueous and ionic liquid-based gel electrolytes have been widely reported to be used in the construction of quasi-solid-state and solid-state SCs. Among them, aqueous gel electrolytes get the most attention owing to their advantages of high ion migration rate, low cost and ease of use. However, a huge challenge for SCs when using aqueous gel electrolytes is the high-temperature operation, and the main reason for this issue ascribes to the dehydration of gel electrolytes. Severe dehydration will reduce/ or even destroy the ion migration ability of aqueous gel electrolytes, thereby invalidating the SC devices.24–28 Therefore, it is urgent to develop aqueous gel electrolytes with robust water retention 
Liu, Yongchuan et al. and Liu, Lingyang, et al. are analogous art from the same field of endeavor, namely the fabrication of flexible supercapacitors with hydrogel electrolyte. Further, Liu, Lingyang, et al. provides motivation for the development and application of hydrogel electrolytes with improved water retention capabilities. Therefore, it would have been obvious to have modified the structure of Liu, Yongchuan et al.’s flexible supercapacitor to improve the water retention qualities of the hydrogel electrolyte. In doing so, one of ordinary skill in the art would have reasonably expected to address issues of gel electrolyte dehydration, and the resulting reduced ion migration mobility as recognized by Liu, Lingyang, et al.
Zhao et al. discloses a hydrogel (“PAAm - alginate hydrogel”; [0070]; [0092]); and a polymeric layer ( “PDMS coatings”; “thin layer of PDMS elastomer”; [0070]; “PDMS film”; [0092]) substantially encapsulating (Fig. 4a; [0070]) the hydrogel (Fig. 4a; [0070]) and forming at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]; Fig. 1D; “robust interface”) with the hydrogel ([0070]); 

    PNG
    media_image2.png
    437
    762
    media_image2.png
    Greyscale

wherein the polymeric layer ([0070]) is arranged to prevent water 10escaping from the hydrogel structure ( [0070]).  

    PNG
    media_image3.png
    738
    1209
    media_image3.png
    Greyscale



Zhao et al. does not disclose an electrical energy storage device, comprising: an anode and a cathode being spaced apart from each other; an electrolyte disposed between the anode and the 25cathode, the electrolyte comprises a hydrogel and an electrolyte retained by the hydrogel.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Liu, Yongchuan et al. by employing the hydrogel and polymeric layer of Zhao et al. in place of the hydrogel and enclosure of Liu, Yongchuan et al. such that the polymeric layer substantially encapsulates the hydrogel and forms at least one crosslinked structure with the hydrogel as disclosed by Zhao et al. In doing so, one of ordinary skill in the art would have reasonably expected to address the problem of gel electrolyte dehydration, as recognized by Liu, Lingyang et al. by preventing evaporation of water from the hydrogel through the bonding of the hydrogel to an elastomer surface as recognized by Zhao et al.
20Regarding claiRegarding claims 2-3, modified Liu, Yongchuan et al. (i.e. Zhao et al.) further discloses wherein the at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]) of the polymeric layer ([0070]; [0092]) includes a first crosslinked structure (“covalent crosslinking of stretchy polymer networks in pre - shaped hydrogels to elastomers”; [0044]; Fig. 1D; “robust interface”) defined by a plurality of polymer chains of a first polymeric material 
Regarding claims 6-7, 10-13 and 24-25 modified Liu, Yongchuan et al. (i.e. Zhao et al.) further discloses wherein the hydrogel (“PAam-alginate”; [0070]) comprises a polymer matrix (“tough hydrogels of interpenetrating polymer networks”; [0057])  including at least two crosslinked structures (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D;)  having a second polymeric material (“PAAm stands for polyacrylamide”; [0044]) and a third polymeric material (“alginate”; [0080]).             Regarding claims 4-5, Zhao et al. further discloses wherein the first crosslinked structure is defined by the 15plurality of polymer chains of the second polymeric material (PAam; [0080]), that form a chemical crosslink (“for the polyacrylamide ( PAAm ) hydrogel , N , N methylenebisacrylamide ( MBAA ; Sigma - Aldrich 146072 ) was used as crosslinker; [0080]), between each adjacent pair of polymer chains (“chemically crosslinked”; [0050]) of the second polymeric material (“polyacrylamides”; [0050]).  
Regarding claims 6-8, Zhao et al. further discloses wherein the at least two 20crosslinked structure (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D) includes a third crosslinked structure (“physically-crosslinked  hydrogel network”; Fig. 1D), defined by a plurality of polymer chains (Fig. 1D) of the third polymeric material (“alginate”; [0076]; [0080]) that form an ionic crosslink (“ionic crosslinked”; [0076]) between at least one adjacent polymer chain (Fig. 1D) of the third polymeric material ([0080]).  
claims 8-9 and 18, Zhao et al. discloses wherein the ionic crosslink ([0076]; Fig. 1D) further includes a third crosslinking agent (“calcium sulfate”; [0076]; [0080]) forming the at 53least one ionic bond (Fig. 1D; [0076]) with the adjacent pair (Fig. 1D) of polymer chains of the third polymeric material (“alginate”; [0076]) where the third crosslinking agent (“calcium sulfate”; [0076]; [0080]) includes a cation (“calcium”; [0076]; [0080]).  15Regarding claim 27, disregarding Zhao et al. further discloses wherein the electrolytic solution (“sodium chloride solution”; [0097]) includes at least one salt (“sodium chloride”; [0097]) having a concentration of 3M. 
"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Therefore, the instant claim range “a concentration of 0.1-3M” is obvious over modified Zhao et al.’s disclosure.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor." in view of Liu, Lingyang, et al. "A moisture absorbing gel electrolyte enables aqueous and flexible supercapacitors operating at high temperatures." And further in view of Zhao et al. (US-20190070826-A1) above and further in view of Zhang, Panpan, et al. "Zn‐ion hybrid micro‐supercapacitors with ultrahigh areal energy density and long‐term durability.".

Zhang et al. discloses an “electrodeposited Zn-nanosheet anode” (Abstract), the nanosheets having a porous structure (pg. 5, Col. 1, para. 1; Fig. 2) that hinder the formation of zinc dendrites (pg. 5, Col. 1, para. 1), resulting in a supercapacitor with ultrahigh areal energy density (pg. 4, Col. 1, para. 2), “superb cycling stability” (Abstract), and “remarkable areal capacitance” (Abstract). Zhang et al. discloses wherein the zinc metal (Abstract) includes electrodeposited zinc (Abstract) having a plurality of nanosheets (pg. 5, para. 1; Fig. 2) forming a porous 5nanostructure (pg. 5, para. 1; Fig. 2) facilitating charge transport (“hinder[ing] the seed growth of Zn dendrite”; pg. 5, para. 1).  	Zhang et al. and Liu, Yongchuan et al. are analogous art from the same field of endeavor, namely the fabrication of supercapacitors. Therefore it would have been obvious to one of ordinary skill to have further modified Liu, Yongchuan et al. by employing the anode of Zhang et al. In doing so, one of ordinary skill would reasonably expect to improve the areal capacitance, areal energy density and cycling stability of Liu, Yongchuan et al.’s supercapacitor, as recognized by Zhang et al. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor” in view of Liu, Lingyang, et al. "A moisture absorbing gel electrolyte enables aqueous and .
             Liu, Yongchuan et al. discloses on page 5251, a flexible supercapacitor comprising: an anode (AC) and a cathode (NGMn) being spaced apart from each other; an electrolyte (PVA-LICL) disposed between the anode (AC) and the 25cathode (NGMn), the electrolyte (PVA-LiCl) comprises a hydrogel (PVA) and an electrolyte (LiCl) retained by the hydrogel (PVA-LiCl).  
However, Liu et al. does not disclose a polymeric layer substantially encapsulating the hydrogel and forming at least one crosslinked structure with the hydrogel; 30wherein the polymeric layer is arranged to prevent water escaping from the hydrogel structure.
           Liu, Lingyang, et al. teaches the state of the flexible supercapacitor art and the need for improved gel electrolytes.
Zhao et al. discloses a hydrogel (“PAAm - alginate hydrogel”; [0070]; [0092]); and a polymeric layer ( “PDMS coatings”; “thin layer of PDMS elastomer”; [0070]; “PDMS film”; [0092]) substantially encapsulating (Fig. 4a; [0070]) the hydrogel (Fig. 4a; [0070]) and forming at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]; Fig. 1D; “robust interface”) with the hydrogel ([0070]); 
Zhao et al. does not disclose an electrical energy storage device, comprising: an anode and a cathode being spaced apart from each other; an electrolyte disposed between the anode and the 25cathode, the electrolyte comprises a hydrogel and an electrolyte retained by the hydrogel.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Liu, Yongchuan et al. by employing the hydrogel and polymeric layer of Zhao et al. in place of the hydrogel and enclosure of Liu, Yongchuan et al. such that the polymeric layer substantially encapsulates the hydrogel and forms at least one crosslinked structure with the hydrogel as disclosed by Zhao et al. In doing so, one of ordinary skill in the art would have reasonably expected to address the problem of gel electrolyte dehydration, as recognized by Liu, Lingyang et al. by preventing evaporation of water from the hydrogel through the bonding of the hydrogel to an elastomer surface as recognized by Zhao et al.        Liu, Yongchuan et al. in view of Liu, Lingyang, et al. teaches the claimed invention teaching an energy storage device as explained above but teaches a capacitor instead of comprising a rechargeable battery.
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the above invention to make a rechargeable battery instead of a capacitor because an energy storage device consists of 3 major components, an anode or negative electrode-the reducing or fuel electrode 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727